Opinion issued June 11, 2008 
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00360-CV



IN RE TRACEY WADE MOCK, Relator



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION 

By petition for writ of mandamus, relator, Tracey Wade Mock, seeks to compel
the trial court to vacate its order denying his motion to transfer. (1) 
We deny the petition for writ of mandamus. All pending motions are
dismissed as moot.  

Per Curiam

Panel consists of Chief Justice Radack and Justices Keyes and Higley.   
1. The underlying case is In The Interest Of Andre Christopher Mock, Cause Number 00-CV-115,920, in the 328th District Court of Fort Bend County, Texas, the Honorable
Ronald Pope, presiding.